Citation Nr: 1302130	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied service connection for bilateral hearing loss and vertigo.

The Veteran provided testimony at a January 2011 hearing in Wichita, Kansas, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board remanded the case for further development in June 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board previously remanded the claim for service for hearing loss in June 2011 obtain an additional medical opinion.  Specifically, the examiner was requested to explain the significance, if any, of a shift in the Veteran's auditory thresholds during service, although he still had normal hearing at discharge.  Following the remand, the same examiner who performed a VA examination in July 2008 rendered a medical opinion in June 2011.  She concluded that the Veteran hearing loss was less likely caused by his military acoustic trauma.  In so doing, the examiner noted a bilateral threshold shift at 4000 hertz, but did not explain the significance or lack thereof for such a finding. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  Thus, there has not been compliance with the prior remand instructions insofar as no explanation for the significance or lack thereof, of the change in auditory thresholds in service has been provided.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

Moreover, it would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.  Therefore, the Board finds that an additional medical opinion is necessary in this case.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for vertigo.
At the January 2011 Board hearing, the Veteran reported that he experienced dizziness and loss of balance during his period of service as an airlift bomb aircraft maintenance specialist and flight engineer technician.  He also testified as to his current symptoms.  

The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the Board notes that the Veteran is competent to describe his current symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease,""or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any vertigo that may be present. 

While on remand, updated VA treatment records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any recent, outstanding treatment records.  Any records obtained must be associated with the Veteran's claims folder.

2.  The RO/AMC should refer the Veteran's claims folder to the July 2008 VA audiology examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as an airlift bomb aircraft maintenance specialist and flight engineer technician, and he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss the fact that the Veteran did appear to have a slight decrease in his hearing during service even though he did not necessarily meet VA standards for hearing loss pursuant to 38 C.F.R. § 3.385.  The Court has noted that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss. He or she should explain the significance or lack thereof for such a decrease in service.  

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any vertigo that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has asserted that he experienced dizziness and loss of balance during his period of service as an airlift bomb aircraft maintenance specialist and flight engineer technician.  He is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis pertaining to the Veteran's reported vertigo.  If there is a current disability, the examiner should state whether it is at least as likely as not related to his military service, including his duties as an airlift bomb aircraft maintenance specialist and flight engineer technician.  The examiner should also indicate whether the disorder is at least as likely as not proximately due to or aggravated by, hearing loss or tinnitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

